DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of Reasons for Allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
An unmanned aircraft system having a compact storage configuration and a flight configuration in which the system is operable for thrust-borne lift in a VTOL orientation and wing-borne lift in a flying wing orientation, the system comprising a thrust array that has first and second motor mounts coupled to the leading edge respectively between the root chord and the first and second wing tips, and, in the flight configuration, each motor mount is substantially perpendicular with the leading edge such that the airframe extends outboard of the first and second motor mounts and the thrust array forms a two-dimensional distributed thrust array; and, in the compact storage configuration, each motor mount is substantially parallel with the leading edge extending substantially at the first sweep angle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRI L FILOSI/Examiner, Art Unit 364418 August 2021

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644